Citation Nr: 1524006	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-28 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for shortened left leg.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic stomach problems.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of upper back injury.

5.  Entitlement to service connection for focal intra-medullary cord lesion, C-4, as secondary to herbicide exposure.

6.  Entitlement to service connection for arthritis of the spine (claimed as arthritis of the back and spine).

7.  Entitlement to an initial compensable rating for residuals of appendectomy.
8.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


REMAND

The Veteran served on active duty from December 1967 to September 1969 and December 1977 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In his August 2012 and September 2013 VA Form 9, substantive appeals, the Veteran requested a video conference hearing before a Veterans Law Judge.  In November 2013 and December 2013 letters, the Veteran's representative notified the Board that the Veteran's address had changed.  The Veteran had a video hearing scheduled for December 3, 2013 at the RO in Anchorage, Arkansas.  However, in a November 2013 letter, submitted by the Veteran's representative on his behalf, the Veteran indicated that he notified the Board of his change of address and requested a continuance in order to afford time for the rescheduling of and preparation for his video conference hearing at an RO closest to his newest address in California.  

To date, the Veteran's requested video conference hearing has not been rescheduled.  Thus, a remand is required in order to afford the Veteran his clearly requested video conference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO closest to his new address in California.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



